Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the communication filed 19 NOV 2021. 
Amendments to claims 1, 2, 6, 9, 16, 17, 20 entered and considered .
Claims 1-17, 20, are present and examined. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 

	
With respect to claims 1-17, 20, the independent claims (claims 1, 20), which recite a method and a server, and both of which are statutory categories of inventions (process and article). Claims 1, 20 are further directed, in part, to “allocate a first budget allocation of the budget to advertisement opportunities over a first advertisement sub period;  measuring a response to advertisements presented during the first sub period…; extrapolate the user response during the first advertisement sub period to an extrapolated user response; compare the extrapolated user response to a response target to determine an allocation offset; and allocate a second budget allocation of the budget, adjusted relative to the first budget…” . These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, 
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements such as a – “processor and a server” in claim 1, and a “server comprising a processor and a memory” in claim 20 and to perform the claim steps. Examiner notes these are the sole additional elements recited in either of the independent claims. The processor/server and the server/processor memory in the independent claims are recited at a high-level of generality (i.e., as a generic processor/server performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05f), or to generally link the use of the judicial exception to a particular technological field of use (see MPEP 2106.05h). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as a “processor and a server” in claim 1, and a “server comprising a processor and a memory” in claim 20 and to perform the claim steps. When considered individually, the “xx” claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in [figs 3/4 and related text including 030 & 031] – the server(s) are described in functional terms only – i.e. any such device capable of executing the claimed limitations 
Dependent claims 2-17 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as various elements of observing, allocating, adjusting, and comparing various iterations of an advertising budgeting process based on observed progress. These are analogous to the limitations identified with respect to the abstract idea(s) identified above. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated  by Karlsson et al (US 20100262455 A1), hereinafter Karlsson. 
In reference to claim 1, 20:
Karlsson teaches: A method of allocating a budget to advertisement opportunities during an advertisement period comprising a first advertisement subperiod and a second advertisement subperiod, the method involving a server having a processor and comprising:
executing, by the processor, instructions that cause the server to:
allocate a first budget allocation of the budget to advertisement opportunities over a first advertisement subperiod of the advertisement period (at least [025, 029] “…delivery requirements 212…include daily budget goals,  daily impression delivery goals, targeting instructions, and/or spread constraints for controlling advertising across inventory units, etc…”;
measure a user response to advertisements presented during the advertisement opportunities during the first advertisement subperiod of the advertisement period (at least [029-032] “…sensor 238 may measure operating conditions of campaign 230, such as impression, click, event, and/or action volumes for each inventory unit 232-236.  In one embodiment sensor 238 may output a marginal impression volume n(k), a reference impression volume n.sup.ref(k), a preceding control signal u(k-1), uploaded impression volume n.sup.uploaded(k), for each time k of a campaign… Unit actuators may further be configured to generate control signals, u(k), based on those inputs for each time k of a campaign...”);
extrapolate the user response during the first advertisement subperiod of the advertisement period to an extrapolated user response over the advertisement period comprising the first advertisement subperiod and the second advertisement subperiod (at least [0049] “In one embodiment, the control signal, u(k), generated by core feedback controller 250 may be designed to adjust a future uploaded advertising event volume, n.sup.uploaded(k), closer to the reference volume signal n.sup.ref(k) (i.e., perform closed-loop feedback).  As described above with respect to FIGS. 5a and 5b, control signal, u(k), may be a vector or matrix comprising a variety of control instructions, such as a bid price control signal, a bid allocation control signal, and/or any other targeting or budgetary instructions that impact future advertising event volume for the inventory unit.”;
compare the extrapolated user response to a response target to determine an allocation offset corresponding to an adjustment of the first budget allocation, based upon the comparison(at least [figs 5a/5b and related text, and figs 7a/7b and related text] “…each unit actuator 224-228 associated with an inventory unit of an ad campaign may comprise a core feedback controller 250 configured to adjust or update the bid price and bid allocation components of a control signal u(k), to make the advertising event volume, n.sup.uploaded(k), generally converge on the reference volume signal, n.sup.ref(k), if possible..”).; and 
allocate a second budget allocation of the budget, adjusted relative to the first budget allocation according to the allocation offset, to advertisement opportunities during a second advertisement subperiod of the advertisement period (at least [figs5a/5b 7a/7b and related text, including 049-053] spread controller creates new allocations of inventory as shown in figures 7a/7b based on the comparison over a second period – i.e. websites 1-6 now have higher or lower allocations of the budgetary consideration).

In reference to claim 2:

comparing the user response to a historic user response for a first historic advertisement to determine a response offset for an advertisement (at least [035-037] “historical data of the modules…” are fed to “day of the week compensator”); and
identifying the extrapolated user response according to the response offset (at least [035-037] “Day-of-week compensator 240 may be configured to account for the fact that website traffic is generally lighter (i.e., less volume) for most websites on the weekends, as opposed to weekdays.” 

In reference to claim 3:
Karlsson further teaches Wherein the first historic advertisement further comprises a first historic advertisement subperiod with a first historic user response and a second historic advertisement subperiod with a second historic user response (at least [035-038] day of week compensator 240 is fed using historical data per module, at [0036] day of the week compensator may compare various days of the week for patterns, see also [029-032] spread controller 222 compares each time k); 
determining the response offset further comprises: comparing the user response during the first advertisement subperiod with the first historic user response during the first historic advertisement subperiod (at least [035-08] “Day-of-week compensator 240 may be configured to account for the fact that website traffic is generally lighter (i.e., less volume) for most websites on the weekends, as opposed to weekdays.  Day-of-week compensator 240 may be configured to allow advertising event volume to follow its natural day-of-week pattern…” and at [027] “…method may involve determining how many impressions, clicks, or events are associated with a particular website in a particular period of time.  Control method 300 may then compare ad delivery at that inventory unit to a reference value received for that inventory unit (step 304)…”); and
determining the extrapolated user response further comprises: comparing the second historic user response during the second historic advertisement subperiod with the response offset to determine the extrapolated user response (at least [fig 3 and related text, including 027] “Control method 300 may compare ad delivery at that inventory unit to a reference value received for that inventory unit (step 304).  The reference value may be a particular quantity of ad impressions, clicks, or events that have been calculated by spread controller 208 and/or supervisory controller 210.  The method may further involve generating updated ad control settings for the inventory unit based on the comparison to the reference value (step 306).”

In reference to claim 4:
Karlsson further teaches wherein: the response target further comprises a target response total over the advertisement period (at least [025-027] “…delivery requirements 212 may include daily budget goals, daily impression delivery goals, targeting instructions, and/or spread constraints...”)
adjusting the second budget allocation of the budget further comprises: adjusting the second budget allocation of the budget to adjust the extrapolated user response toward the target response total (at least [027] “…determining how many impressions, clicks, or events are associated with a particular website in a particular period of time.  Control method 300 may then compare ad delivery at that inventory unit to a reference value received for that inventory unit (step 304).  The reference value may be a particular quantity of ad impressions, clicks, or events that have been calculated by spread controller 208 and/or supervisory controller 210.  The method may further involve generating updated ad control settings for the inventory unit based on the comparison to the reference value (step 306).  The updated ad control settings may include an updated bid price control signal and/or an updated bid allocation control signal.  

In reference to claim 5:
Karlsson further teaches wherein: the response target further comprises a target user response rate  (at least [025-027] “…delivery requirements 212 may include daily budget goals, daily impression delivery goals, targeting instructions, and/or spread constraints...”); 

adjusting the second budget allocation of the budget further comprises: adjusting the second budget allocation of the budget to adjust an extrapolated user response rate toward the target user response rate ( at least [031-032] “…each unit actuator 224-228 may compare reference volumes n.sup.ref(k) received from master spread controller 220 with feedback signals n.sup.uploaded(k) received from sensor 238, to determine how to adjust ad delivery control settings.”

In reference to claim 6:  
Karlsson further teaches: wherein the response target further comprises a target user response per budget unit (at least [004] Examiner notes that the reference indicates cost per/target cost per are further referred to as “marginal impression volume”; at [031] “…sensor 238 may output a marginal impression volume n(k)” i.e. a target response per budget ;  ; and
adjusting the second budget allocation of the budget further comprises: adjusting the second budget allocation of the budget to adjust the extrapolated user response toward the target response total per budget unit (at least 037-038] “…day-of-week compensator 240 may generate a compensated value of the marginal uploaded volume n.sup.uploaded,c(k).” and at [039-041] “Thus, marginal volume compensator 244 may be configured to modify the marginal uploaded volume (i.e., increase it by a multiple of the reference value n.sup.ref(k)), in the event that the campaign is not active and u.sup.HSC(k) 

In reference to claim 7: 
Karlsson teaches: wherein the response target further comprises a minimum target user response per budget unit (at least [004] Examiner notes that the reference indicates cost per/target cost per are further referred to as “marginal impression volume”; at [031] “…sensor 238 may output a marginal impression volume n(k)” i.e. a target response per budget); and
adjusting the second budget allocation of the budget further comprises: limiting the adjusting to maintain the extrapolated user response above the minimum target user response per budget unit (at least 037-038] “…day-of-week compensator 240 may generate a compensated value of the marginal uploaded volume n.sup.uploaded,c(k).” and at [039-041] “Thus, marginal volume compensator 244 may be configured to modify the marginal uploaded volume (i.e., increase it by a multiple of the reference value n.sup.ref(k)), in the event that the campaign is not active and u.sup.HSC(k) is set to 1.  Otherwise, if the campaign is active and u.sup.HSC(k) is set to 0, then marginal uploaded volume n.sup.MA,0(k) may be unaltered by marginal volume compensator 244.” 

In reference to claim 8: 
Karlsson further teaches wherein: measuring the user response further comprises: measuring a first user response for a first user demographic and a second user response for a second user demographic (at least [0036-038] weekday/weekend content consumers are different demographics);
determining the allocation offset further comprises: determining an allocation offset for advertisements presented to the second user demographic relative to the first user demographic(at least [036-38] “The ratio of p.sup.weekday2weekend may be selected by a user based..” and
adjusting the second budget allocation of the budget further comprises: allocating for advertisements during the second advertisement subperiod at least [036-038] “Thus, day-of-week 
a first portion of the second budget allocation for advertisements presented to the first user demographic (at least [36-038] “Day-of-week compensator 240 may be configured to allow advertising event volume to follow its natural day-of-week pattern, such that a website's control signal, u(k), remains relatively constant throughout the week.  In one embodiment, day-of-week compensator 240 may achieve this goal by compensating the uploaded advertising event volume, n.sup.uploaded(k), based on a ratio between the average weekday volume and the average weekend volume, which may be denoted as, p.sup.weekday2weekend…”); and
a second portion of the second budget allocation, adjusted relative to the first portion according to the allocation offset, for advertisements presented to the second user demographic (at least [36-038] “Day-of-week compensator 240 may be configured to allow advertising event volume to follow its natural day-of-week pattern, such that a website's control signal, u(k), remains relatively constant throughout the week.  In one embodiment, day-of-week compensator 240 may achieve this goal by compensating the uploaded advertising event volume, n.sup.uploaded(k), based on a ratio between the average weekday volume and the average weekend volume, which may be denoted as, p.sup.weekday2weekend…”). 

In reference to claim 9:
Karlsson further teaches wherein: the second user response for the second user demographic is lower than the first user response for the first user demographic (at least [036] “Day-of-week compensator 240 may be configured to account for the fact that website traffic is generally lighter (i.e., less volume) for most websites on the weekends, as opposed to weekdays…”); 
the response target further comprises a demographic response target for respective user demographics (at least [036-038] “Day-of-week compensator 240 may be configured to allow advertising event volume to follow its natural day-of-week pattern, such that a website's control signal, u(k), remains relatively constant throughout the week...” ; and


In reference to claim 10: 
Karlsson further teaches: wherein executing the instructions further causes the server to notify an advertiser that the second user response for the second user demographic is lower than the first user response for the first user demographic (at least [036-038, see figs 7a/7b and related text for GUI with user notification). 

In reference to claim 11:
Karlsson further teaches wherein: the second user response for the second user demographic is higher than the first user response for the first user demographic at least [036] “Day-of-week compensator 240 may be configured to account for the fact that website traffic is generally lighter (i.e., less volume) for most websites on the weekends, as opposed to weekdays…” );
the response target further comprises a target user response across all user demographics (at least [036-038] “Day-of-week compensator 240 may be configured to allow advertising event volume to follow its natural day-of-week pattern, such that a website's control signal, u(k), remains relatively constant throughout the week.”); and
adjusting the second portion further comprises: increasing the second portion relative to the first budget allocation to increase the user response across all user demographics toward the target user response (at least [036-038] “Thus, day-of-week compensator 240 may generate a compensated value of the marginal uploaded volume n.sup.uploaded,c(k).”) 
In reference to claim 12: 
Karlsson further teaches: wherein adjusting the second budget allocation further comprises:
comparing the allocation offset to an allocation offset threshold; and responsive to the allocation offset exceeding the allocation offset threshold, adjusting the second budget allocation of the budget according to the allocation offset (at least [029] “spread configuration 222 may be a user-defined input, which may include maximum and minimum delivery ratios, daily budgets…spread configuration 222 may include instructions for no inventory unit to receive more than a certain proportion (e.g., 10% or 15%) of a campaign's available impressions.” (i.e. bid availability to a budget) at figs 7a/7b, allocations are shown as corrected to spread controller). 

In reference to claim 13: 
Karlsson further teaches wherein: the allocation offset further comprises a positive allocation offset that increases the second budget allocation of the budget relative to the first budget allocation and adjusting the second budget allocation further comprises: advising an advertiser of the allocation offset to adjust the extrapolated user response toward the response target (at least [figs 7a/7b and related text] at [7a/051] the allocations of traffic is shown over 6 sites; at [fig 7b] the allocations have changed such that 3 & 4 are now allocated to ~12%, with site 5 up to 8% and site 6 now 5%); 
responsive to acceptance by the advertiser of the allocation offset, adjusting the second budget allocation of the budget relative to the first budget allocation according to the allocation offset (at least [figs 7a 7b and related text] graphical representation and at [029] spread controller 220 operates to evaluate allocations via user input). 

In reference to claim 14: 
Karlsson further teaches wherein: the allocation offset further comprises a negative allocation offset that decreases the second budget allocation of the budget relative to the first budget allocation (at least [fig 7a/7b and related text including at 051] “Master spread controller 220 might generate a similarly reduce delivery to particular inventory units by sending lower reference volume signals n.sup.ref(k) to the respective unit actuator 224-228 associated with spread controller 208…”; and 
executing the instructions further causes the server to notify an advertiser of the allocation offset that reduces the second budget allocation of the budget while maintaining the extrapolated user response toward the response target (at least [fig 7a/7b and related text] figs 7a, 7b show graph outputs of a notification to an advertiser, at [051] “Master spread controller 220 might generate a similarly lowered impression volume reference for site 2, such that its contribution to the campaign delivery drops from 30% to 20%.  Master spread controller 220 may selectively reduce delivery to particular inventory units by sending lower reference volume signals n.sup.ref(k) to the respective unit actuator 224-228 associated with spread controller 208…  until effective volumes delivered to inventory units are consistent with the spreading configurations defined by a user.”

In reference to claim 15: 
Karlsson further teaches wherein executing the instructions further causes the server to notify an advertiser of the extrapolated user response (at least figs [7a/7b] graphical representations, at [029] user input). 

In reference to claim 16: 
Karlsson further teaches: wherein executing the instructions further causes the server to:
compare the extrapolated user response adjusted by the allocation offset to the response target (at least [027-032] “…each unit actuator 224-228 may compare reference volumes (user responses) n.sup.ref(k) received from master spread controller 220 with feedback signals (extrapolated) n.sup.uploaded(k) received from sensor 238, to determine how to adjust ad delivery control settings”); and
to determine how to adjust ad delivery control settings”; see [Fig 7a/7b and related text] for discussion of graphical inputs) .

In reference to claim 17: 
Karlsson further teaches wherein executing the instructions further causes the server to:
responsive to a determination that the extrapolated user response that is exceeds the response target (at least [027-033] “…each unit actuator 224-228 may compare reference volumes (user responses) n.sup.ref(k) received from master spread controller 220 with feedback signals (extrapolated) n.sup.uploaded(k) received from sensor 238, to determine how to adjust ad delivery control settings”;:
notify an advertiser of the extrapolated user response above the response target (at least [Fig 7a/7b and related text] for discussion of graphical inputs, see also [0029]); and
responsive to an instruction from the advertiser to raise the response target to the extrapolated user response, select the extrapolated user response as the response target  (at least [Fig 7a/7b and related text] for discussion of graphical inputs, see also [0029]).

Response to Arguments
Applicant’s remarks as filed on 19 NOV 2021 have been fully considered. 
With regard to the rejections under 35 USC 101, Applicant’s remarks begin on page 11. Applicant begins with a recitation of the claim amendments, and a reproduction of the 2019 USPTO guidance regarding eligible subject matter. Applicant again reproduces the claims on page 13 and concludes that the claims do not recite an abstract idea. As identified above Examiner respectfully disagrees with this conclusion, however Applicant has not added further remarks regarding the rejection and as such Examiner is unable to comment further. 

Applicant’s remarks/amendments regarding the rejections under 35 USC 112 are found persuasive and as such the rejection(s) are withdrawn. 
Applicant’s remarks regarding the prior art are found unpersuasive. Examiner finds that the amendments do not narrow the claims to the point that the rejection is overcome, in that the reference clearly contemplates two periods of time being compared. Examiner finds Applicant is appearing to argue that which is not claimed – current and future period are analogous to the first and second subperiod of a time period as claimed.  Applicant is attempting to incorporate unclaimed subject matter – the cited portions of Karlsson as provided by Applicant clearly disclose two separate periods as a part of a larger period – one period in the interval must naturally occur in the future from another, even as claimed in the present application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622



/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622